Citation Nr: 1503585	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  13-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to right lower extremity radiculopathy, to include as secondary to service-connected lumbosacral degenerative disc disease. 

2.  Entitlement to left lower extremity radiculopathy, to include as secondary to service-connected lumbosacral degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to September 1982 and from August 2004 to August 2011.

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This matter is currently under the jurisdiction of the RO in Montgomery, Alabama. 

In July 2013, the Veteran testified during a videohearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This claim was originally filed as one for service connection for radiculopathy of the right lower extremity.  The Veteran separately filed a claim for radiculopathy of the left lower extremity.  During the July 2013 hearing, the Veteran clarified that he has bilateral lower extremity radiculopathy and the undersigned permitted him to testify as to the symptomatology of both legs.  Although the Veteran has testified as to both issues, the Board currently has only limited jurisdiction over the left lower extremity claim, as will be explained more clearly below.  

Evidence pertinent to the matters on appeal has been associated with the claims file subsequent to the April 2013 statement of the case that has not yet been considered by the RO.  However, in August 2013 and December 2013, the Veteran waived RO consideration of additional evidence.  As such, all evidence has been reviewed by the Board in connection with this claim.   

The issue of entitlement to service connection for left lower extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right lower extremity radiculopathy is the result of his service-connected low back disability. 


CONCLUSION OF LAW

The criteria for service connection for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).


Here, a pre-decisional notice letter in July 2011 complied with VA's duty to notify the Veteran with regards to his claim.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also detailed how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the duty to notify has been satisfactorily met.

Regarding the duty to assist, VA obtained the Veteran's available service treatment records.  His post-service private and VA medical records were also obtained and he was provided a VA examination.  The examination is sufficient because it involved a review of the file and a thorough evaluation, including diagnostic testing.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist with respect to the procurement of relevant records that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  Thus, the Board finds that VA's duty to assist has also been met.

II. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

III. Analysis

The Veteran has been granted service connection for degenerative disc disease of the lumbosacral spine.   He now argues that he has right lower extremity radiculopathy related to his low back disability.

During his July 2013 hearing, the Veteran indicated that he has had a pain sensation running down his right leg since his original back injury in service.  He indicated it is more sporadic and not constant but that he mostly had it on his right side. 

The Veteran's post service treatment records show evidence of complaints of radiculopathy in his right leg.  A February 2014 VA electromyography report revealed findings "compatabile [sic] with a right L2-L3 radiculopathy."  

Although this VA report does not precisely state that the Veteran's right lower extremity radiculopathy is connected to his lumbosacral spine degenerative joint disease, the Board finds that a reasonable interpretation of this impression is that the examiner is linking the Veteran's right-sided radiculopathy to the lumbar disc disease at L2 and L3 in his right leg.  This interpretation, of course, would therefore act to establish service connection for the disorder as secondary to the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  Consequently, the Board will give the Veteran the benefit of the doubt, and conclude that service connection for right lower extremity radiculopathy is warranted.


ORDER

Service connection for right lower extremity radiculopathy is granted.


REMAND

By a rating decision dated in March 2014, the RO denied entitlement to service connection for left lower extremity radiculopathy.  In an April 2014 statement, the Veteran submitted a statement the Board interprets as a notice of disagreement to the March 2014 rating decision.  As a result of this timely filing, this issue must be remanded for the issuance of a statement of the case by the RO.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran with a statement of the case on the issue of whether service connection is warranted for a left lower extremity radiculopathy.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal on this issue, and if the Veteran perfects an appeal for this issue, the issue should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


